Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS UNDER EXAMINATION
Claims 1-8, 12-13, 38 and new claims 48-56 are pending. Claims 1-8, 12-13 and 48-56 have been examined on their merits.

        PRIORITY
Provisional Application 62/432202, filed on 09 December 2016, is acknowledged.

WITHDRAWN REJECTIONS
The rejections made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn due to claim amendment.

The rejection of claims 1-8, 10 and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Chappell et al. has been withdrawn due to amendment of claim 1 to recite Dnmt3a.

The rejection of claims 1-9 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Stubig et al. has been withdrawn due to amendment of claim 1 to recite Dnmt3a.

The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Valdes et al. has been withdrawn due to amendment of claim 1 to recite Dnmt3a.


NEW REJECTIONS

New rejections have been necessitated by claim amendment.


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 48-50 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haney et al. (Dnmt3a is a Haploinsufficient Tumor Suppressor in CD8+ Peripheral T cell Lymphoma. PLoS Genet. 2016 Sep; 12(9): pages 1-31. Published online 30 September 2016).


Haney inactivates Dnmt3a in HSPCs as well as mature cells of all hematopoietic lineages (see first paragraph of Results section on page 3). PCR based genotyping confirmed Dnmt3a deletion in EGFP–positive but not EGFP-negative stem cells as well as T-, B-, and myeloid cells (same cited section).Cells that are -DNmt3a express EGFP and are green (Figure 1a). The art teaches mature CD8 T cells are EGFP+ (see page 5, first paragraph).

Claim 1 has been amended to recite “modulating DNA methyltransferase Dnmt3a activity in a CD8 T cell to produce a modified CD8 T cell comprising modulated T cell activity”. As written, the claim is interpreted to mean a modified CD8 T cell with modulated activity is produced as the result of modulating Dnmt3a activity. Therefore modulating Dnmt3a activity in a CD8 T cell will produce a T cell with the claimed properties. The phrase “wherein the T cell activity has been modulated due to alteration of the methylation profile of the genome of the modified  CD8 T cell” is interpreted to be the result of the active method step of modulating Dnmt3a activity. 

Because Haney anticipates the active method step, the art must anticipate the claimed method and inherently perform the claimed method.

The following is noted from the MPEP regarding inherency:
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

The art teaches DNMt3a loss is characterized by genome wide hypomethylation (see last paragraph of page 6). Claim 2 is interpreted to mean methylation of the loci of the recited molecules is altered by modulating the methylation profile of a CD8 T cell as recited in claim 1. Because Haney modulates the methylation profile of the genome of a CD8 T cell and anticipates the claimed method, methylation of the loci of the molecules recited in claim 2 must be altered. Therefore claim 2 is included in this rejection (claim 2). 

Claim 3 is interpreted to mean methylation of a loci of the recited molecules is decreased by modulating the methylation profile of a CD8 T cell. As set forth above, Haney inactivates DNMT3a expression resulting in hypomethylation. Because Haney modulated the methylation profile of the genome of a CD8 T cell and anticipates the claimed method, methylation of the loci of the molecules recited in claim 3 must be decreased. Therefore claim 3 is included in this rejection (claim 3).

Because Haney modulates the methylation profile of the genome of a CD8 T cell, methylation of the loci of the molecules recited in claim 4 must be altered. Therefore claim 4 is included in this rejection (claim 4). 

Haney teaches “out of ~14 million CpG dinucleotides analyzed, we observed decreased methylation in 1,263,413 (9%) CpGs and increased methylation in 155,977 (1%) CpGs (Fig 4A and S4Table)”.  Therefore claim 5 is included in this rejection (claim 5).

Haney teaches “we detected an overall decrease in methylation in both long and short promoter regions in Dnmt3aΔ/Δ relative to CD8+ T cell controls” (page 8, first paragraph).  Hanes teaches “because Dnmt3a is a methyltransferase, we were interested in finding whether genes deregulated in a methylation dependent manner could provide clues towards understanding the pathobiology of Dnmt3a Δ/Δ PTCLs. A combined analysis of global methylation and gene expression identified  promoter hypomethylation as a major deregulated event in PTCL development in the absence of Dnmt3a with as many as 500 genes hypomethylated in lymphomas” (see page 19, second paragraph). Therefore claim 6 is included in this rejection (claim 6). 

Analysis of data derived from Dnmt3a Δ/Δ-/lymphomas identified several putative drivers of T cell transformation whose promoters were hypomethylated and overexpressed in tumors (HOT genes). One such HOT gene istheInterleukin-2receptor Il2rb, a component of the IL-2 signaling pathway that is important for the growth of T lymphocytes. ” (see page 19, second paragraph). Said gene is broadly interpreted to be a regulator of cellular proliferation. Therefore claim 7 is included in this rejection (claim 7).

The art teaches myc can be altered in DNt3a deficient models (last paragraph of page 20). Therefore claim 8 is included in this rejection (claim 8).

Haney inactivates DNmt3a activity (supra). Because Haney anticipates this step, it must result in a modified CD8 T cell activity as recited in claim 48. Therefore claim 48 is included in this rejection (claim 48). 

The gene deletion method taught by Haney is broadly interpreted to read on mutagenesis. Therefore claim 49 is included in this rejection (claim 49).

Claim 50 recites the function of the T cell if receptor engagement occurs. Because the art anticipates the claimed method, it would be expected to have the properties recited in claim 50. Therefore claim 50 is included in this rejection (claim 50). 

Because Haney anticipates the claimed method, the modified CD8 T cell produced would be expected to lack or have reduced T cell exhaustion. Therefore claim 56 is included in this rejection (claim 56).

Therefore Applicant’s invention is anticipated as claimed.

Claims 1-8, 48-50 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladle et al. (De novo DNA methylation by DNA methyltransferase 3a controls early effector CD8+ T-cell fate decisions following activation. PNAS September 2016 vol. 113 no. 38 10631-10636).

Ladle et al. report a critical role for DNMT3a in effector CD8+ T-cell fate (page 10631, right column, second paragraph). Ladle generates DNMT3a KO CD8+T cells (page 10632, left column, first paragraph). Ladle teaches DNMT3a-deficient T cells expand normally, acquire effector function normally, but have a significant enhancement of cells with a prememory phenotype (CD127+ KLRG1−) (page 10633, left column, second paragraph). Because Ladle anticipates the active method step, it would inherently perform the method as recited in claim 1.

The following is noted from the MPEP regarding inherency:
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

Claim 2 is interpreted to mean methylation of the loci of the recited molecules is altered by modulating the methylation profile of a CD8 T cell as recited in claim 1. Because Ladle anticipates the claimed method of altering the methylation profile of the genome of said cells, it would alter the loci recited in claim 2. Therefore claim 2 is included in this rejection (claim 2). 

Claim 3 is interpreted to mean methylation of a loci of the recited molecules is decreased by modulating the methylation profile of a CD8 T cell. As set forth above, Ladle inactivates DNMT3a expression. Claim 1 states performing this step alters the methylation profile of CD* T cells. Because Ladle anticipates altering the methylation profile of the genome of a CD8 T cell, methylation of the loci of the molecules recited in claim 3 must be decreased. Therefore claim 3 is included in this rejection (claim 3).

Because Ladle modulates the methylation profile of the genome of a CD8 T cell, methylation of the loci of the molecules recited in claim 4 must be altered. Therefore claim 4 is included in this rejection (claim 4).  Because Ladle anticipates the claimed method, it would inherently alter methylation are recited in claims 5-8 (claims 5-8).

Ladle inactivates DNmt3a activity (supra). Because Ladle anticipates this step, it must result in a modified CD8 T cell activity as recited in claim 48. Therefore claim 48 is included in this rejection (claim 48). 

The gene knock out method taught by Ladle is broadly interpreted to read on mutagenesis. Therefore claim 49 is included in this rejection (claim 49).

Claim 50 recites the function of the T cell if receptor engagement occurs. Because the art anticipates the claimed method, it would be expected to have the properties recited in claim 50. Therefore claim 50 is included in this rejection (claim 50). 

Because Ladle anticipates the claimed method, the modified CD8 T cell produced would be expected to lack or have reduced T cell exhaustion. Therefore claim 56 is included in this rejection (claim 56).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12-13, 48, 50-53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. (Histone deacetylase (hdac) inhibitor up-regulates car expression and targeted antigen intensity, increasing antitumor efficacy. US 2015/0023937 22 January 2015) in view of Ladle et al. (De novo DNA methylation by DNA methyltransferase 3a controls early effector CD8+ T-cell fate decisions following activation. PNAS September 2016 vol. 113 no. 38 10631-10636).

Valdes et al. teach methods and compositions for enhancing potency of immune cells that express one or more therapeutic proteins (Abstract; [0006]). “Enhancing the potency of immune cells” is defined as an increase or improvement in the biological properties (natural or recombinant in origin) of a given cell” ([0049]).

Valdes et al. teach methods and compositions utilizing one or more agents that upregulate expression of a therapeutic protein, e.g., a chimeric antigen receptor (CAR), in an immune cell, e.g., T lymphocyte, such that the cell maintains efficacy as a therapeutic even when target antigen expression is reduced by selective pressure ([0005]). In particular embodiments, the population of immune cells is contacted with one or more agents to upregulate expression of the therapeutic protein when the cells are in vitro, ex vivo, and/or in vivo ([0007]). In specific embodiments of any of the embodiments herein, the agent comprises one or more of an epigenetic modifier and/or a mitogen. In particular embodiments, the epigenetic modifier is a histone deacetylase (HDAC) inhibitor, DNA methyltransferase (DNMT) inhibitor, or combination thereof ([0009]). Specific DNMT inhibitors may be selected from the group consisting of 5-azacitidine, decitabine, Zebularine, SGI-110, SGI-1036, RG108, caffeic acid purum, chlorogenic acid, epigallocatechingaliate, procainamide hydrochloride, MG98, and a combination thereof ([0010]). As evidenced by the Instant Specification azacitidine and decitabine are demethylating agents that bind DNA methyltransferases ([0019]). Therefore the azacytidine and decitabine taught by Valdes would inherently bind and inhibit (hence, modulate) Dnmt3a because it is a DNA methyltransferase.
 
In embodiments, the immune cells are T cells (including CD4+ T cells, CD8+ T cells, or Treg cells), NK cells, dendritic cells, or a mixture of any thereof ([0011]).

In some cases, contacting of the immune cells and the mitogen, HDAC inhibitor, and/or DNMT inhibitor is performed in vitro and the contacting may occur in cell culture. In some embodiments, the contacting is performed in a pharmaceutical composition comprising the immune cells and the HDAC inhibitor and/or the DNMT inhibitor. In particular aspects, the contacting is performed in vivo, and the immune cells are T cells in an individual ([0012]).

In particular aspects, immune cells and the mitogen, HDAC inhibitor or the DNMT inhibitor are administered to an individual separately, such as in separate pharmaceutical formulations. In certain cases, the mitogen, HDAC inhibitor and/or DNMT inhibitor, and the immune cells are administered to the individual in the same pharmaceutical formulation. The mitogen, HDAC inhibitor and/or the DNMT inhibitor, and the immune cells, may be administered to the individual at substantially the same time or at different times ([0013]).

While the prior art discloses a CD8 T cell can be contacted with an agent that modulates its methylation profile, and identifies the use of a DNA methyltransferase (Dnmt) inhibitor (hence, modulator), the art does not explicitly teach the use of an agent that modulates DNMT3a with sufficient specificity to anticipate the claim.

Ladle et al. report a critical role for DNMT3a in effector CD8+ T-cell fate (page 10631, right column, second paragraph). Ladle teaches DNMT3a-deficient T cells expand normally, acquire effector function normally, but have a significant enhancement of cells with a prememory phenotype (CD127+ KLRG1−) (page 10633, left column, second paragraph). Ladle teaches the following (page 10633, left column, second paragraph:

We next determined if the increase of CD127+ KLRG1− memory precursor cells during the acute infection resulted in increased T-cell memory responses. LCMV-infected WT and DNMT3a KO mice were assessed for their CD8+ T-cell memory response 60 d after infection. Indeed, DNMT3a KO mice had increased numbers of gp33–41-specific CD8+ T cells compared with WT mice as assessed by tetramer staining (Fig. 2A) and cytokine secretion (Fig. 2B). We also compared endogenous spontaneous arising memory cells from aged WT and KO mice that had not been subject to experimental infection. Splenocytes from DNMT3a KO mice greater than 6 mo old had a significantly greater proportion of CD8+ T cells with a central memory phenotype compared with age-matched WT mice (Fig. 2C). Together, these data show that DNMT3a-deficient T cells expand normally, acquire effector function normally, but have a significant enhancement of cells with a prememory phenotype at the expense of those having a terminal effector phenotype

It would have been obvious to combine the teachings of the prior art at the time of filing by inhibiting DNMT3a activity in the CD8 T cells disclosed by Valdes. One would have been motivated to do so since Valdes teaches a method for enhancing potency of immune cells including CD8 T cells and Ladle teaches inhibition of DNMT3a increases (hence, enhances) T-cell memory phenotypes in CD8+ cells. Valdes discloses the use of Dnmt inhibitors to enhance the potency of immune cells. The art teaches “Enhancing the potency of immune cells” is defined as an increase or improvement in the biological properties (natural or recombinant in origin) of a given cell” ([0049]).
Ladle teaches inhibition of DNMT3a increases T-cell memory phenotypes in CD8+ cells. Said phenotype is interpreted to be a biological property of said cells. The skilled artisan would inhibit this Dnmt to enhance the disclosed phenotype. As set forth above, Valdes discloses inhibitors including azacitidine and decitabine. As evidenced by the Instant Specification azacitidine and decitabine are demethylating agents that bind DNA methyltransferases. Therefore the azacitidine the decitabine taught by Valdes would inherently bind and inhibit Dnmt3a because it is a DNA methyltransferase. Therefore the skilled artisan would use a Dnmt3a inhibitor in the method taught by Vidal to produce the increased effect taught by Ladle. One would have had a reasonable expectation of success since Valdes teaches Dnmts can be inhibited in the disclosed method. One would have expected similar results since both references are directed to modulating the function of CD8 T cells. As written, claim 1 is interpreted to mean any modulation of Dnmt3a activity in a CD8 T cell produced a modified T cell comprising modulated T cell activity. Because modulation of Dnmt3a is rendered obvious, one would expect a modified T cell with modulated activity to be produced. Therefore claim 1 is rendered obvious as claimed (claim 1). 

As set forth above, the Instant Specification discloses the methylation states of the entire genome, an individual genomic locus or a group of loci is affected by contact with demethylation agents. Therefore one would expect the loci of the molecules recited in claims 2-8 to be altered as claimed. Therefore claims 2-8 are included in this rejection (claims 2-8). 

Valdes teaches in certain cases, the mitogen, HDAC inhibitor and/or DNMT inhibitor, and the immune cells are administered to the individual in the same pharmaceutical formulation. Therefore the art teaches administration to an individual. Therefore claim 12 is included in this rejection (claim 12).

The art teaches chimeric antigen receptor (CAR) in a T cell (supra). Therefore claim 13 is included in this rejection (claim 13).

Modulation of Nnmt3a is rendered obvious on the grounds set forth int eh ejection of claim 1 above. Therefore it follows that the CD8T cell would be increased as recited in claim 48. Therefore claim 48 is included in this rejection (claim 48).

Claim 50 recites the function of the T cell if receptor engagement occurs. Because the claimed method is rendered obvious, it would be expected to have the properties recited in claim 50. As set forth above, Ladle teaches inhibition of DNMT3a increases T-cell memory phenotypes in CD8+ cells. Therefore claim 50 is included in this rejection (claim 50). 

Valdes teaches the use of a Dnmt inhibitor (supra). Therefore claim 51 is included in this rejection (claim 51).

As set forth above, Valdes teaches in some cases, contacting of the immune cells and the DNMT inhibitor is performed in vitro and the contacting may occur in cell culture. Therefore claim 52 is included in this rejection (claim 52).

Valdes teaches in certain cases, the mitogen, HDAC inhibitor and/or DNMT inhibitor, and the immune cells are administered to the individual in the same pharmaceutical formulation. Therefore the art teaches administration to an individual. Therefore claim 53 is included in this rejection (claim 53).

Because Haney anticipates the claimed method, the modified CD8 T cell produced would be expected to lack or have reduced T cell exhaustion. Therefore claim 56 is included in this rejection (claim 56).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 54-55 rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Ladle as applied to claim 48 above, and further in view of Wolchok et al. (Development of ipilimumab: a novel immunotherapeutic approach for the treatment of advanced melanoma. Ann. N.Y. Acad. Sci. 1291 (2013) 1–13).

Claim 48 is rejected on the grounds set forth above. The teachings of Valdes and Ladle as set forth above are reiterated. It is of note Valdes also teaches the following:
In particular embodiments, an individual is provided an additional therapy in addition to the immune cells/agent of the disclosure. For example, an individual with cancer may receive the immune cells/agent therapy as encompassed herein and additionally receives an additional therapy, e.g., one or more of chemotherapy (e.g., with an agent that is not a mitogenic agent or an epigenetic modifier agent), radiation therapy, hormone therapy, immunotherapy, and surgery. The individual may be administered the additional therapy before, during, or after, or a combination thereof, administration of the immune cells and agent therapy ([0027]).

An immunotherapy other than that of the present disclosure may be employed in addition in particular embodiments. Immunotherapeutics, generally, rely on the use of immune effector cells and molecules to target and destroy cancer cells, and immunotherapies other than the present invention may be employed in addition to the present embodiments. The alternative therapy may or may not be comprised on the immune cells contemplated herein [0119]
The immune effector may be, for example, an antibody specific for some marker on the surface of a tumor cell. The antibody alone may serve as an effector of therapy or it may recruit other cells to actually effect cell killing [0120]


Valdes teaches the disclosed method can be used to treat cancers, including melanoma ([0031]).

While the art suggests the use of an immunotherapy, which may be an antibody, the art does not explicitly teach the use of an immune checkpoint blockade therapy.

Wolchok et al. teach he immunotherapeutic agent ipilimumab has helped address a significant unmet need in the treatment of advanced melanoma. Ipilimumab is a fully human monoclonal antibody that targets cytotoxic T-lymphocyte antigen-4 (CTLA-4), thereby augmenting antitumor immune responses (Abstract). The art teaches it is approved for treating melanoma (page 2, left column, last paragraph).

It would have been obvious to combine the teachings of the prior art by further administering an immune checkpoint blockade therapy to a patient. One would have been motivated to do so since Valdes is directed to a method of treating cancer using immunotherapy and Wolchok teaches immune checkpoint blockade therapy can be used to treat cancer. The MPEP teaches prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. In the Instant case, Valdes teaches a method comprising an immunotherapy that can be used to treat melanoma and Wolchok teaches an immunotherapy that can be used for the same purpose. One would have had a reasonable expectation of success since Valdes teaches antibodies can be used as immunotherapies for treatment with the disclosed method and Wolchok is directed to an antibody. One would have expected similar results since both references are directed to methods of treating cancer using immunotherapy.


The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 54 is rendered obvious (claim 54). Because the claimed method is rendered obvious, and both therapies are taught to treat cancer, one would expect their combination to result in an enhanced effect as recited in claim 55 (claim 55).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 12 September 2022, are acknowledged. The Applicant argues Chappell and Stubig should be withdrawn as prior art based on the amendments made to claim 1 to recite Dnmt3a. Regarding Vadel, the Applicant argues the reference does not teach modulating Dnmt3a activity. The Applicant asserts Vadel does not teach modulating T cell activity. The Applicant argues the solution provided by the present application centers on altering the methylation profile of the genome of a CD8 T cell by modulating Dnmt3a activity. The Applicant argues Valdes does not teach said modulation results in increased T cell activity including enhanced cytokine production, enhanced expression of cytotoxic molecules, enhanced cell division, enhanced cytolysis of antigen presenting cells and enhanced IL-7 and IL-15 mediated homeostasis proliferation.

EXAMINER’S RESPONSE
The arguments made in the response filed on 12 September 2022 are acknowledged. The arguments directed to Chappell and Stubig are now moot because the rejections citing these references were withdrawn due to claim amendment. Regarding Valdes, new grounds of rejection have been set forth above. Claim 1 was amended to explicitly recite Dnmt3a. Valdes in view of Ladle address the limitations now recited in claim 1.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653